The opinion of the Court was delivered by
Fenner, J.
The relief sought in this case rests upon the same principles as that granted in the case of State ex rel. Moore vs. City of New Orleans, No. 7907, docket of this Court; but the terms of the mandamus granted are too broad to receive our sanction. It commands the defendants absolutely to enforce the ordinances fixing the budget for the year 1880 and levying a tax of fifteen mills. We held in the above-mentioned case that we would not interfere with the right of the city to remodel her budget and tax ordinances, to reduce her estimates of necessary expenses, and the rate of taxation required to meet the same, provided only she maintains the appropriation for the Premium Bonds and the special tax of five, mills required by the Premium-Bond Act. The judgment must be amended so as to conform to the mandamus granted in the Moore case.
For these reasons, and for the reasons assigned in our opinion in the above case,
It is ordered, adjudged, and decreed that the judgment appealed from be so amended as that the mandamus granted, shall only command the defendants to include in every tax-bill for taxes due said city for the year 1880 one half of one per cent of the assessed value of all property taxed, to be applied to the payment and redemption of Premium Bonds according to the plan adopted and ratified by Act No. 31 of 1876 ; and to collect said one half of one per cent at the same time and in the same manner that the other portion of the tax is collected, and to carry the same to the credit of the Premium-Bond account, as required by said act. And it is further ordered, adjudged, and decreed that the judgment appealed from, as thus amended, be affirmed, appellee to pay costs of this appeal.